Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-15, drawn to an apparatus for processing an article, classified in F23G7/06
Claims 6-10 is a subcombination of a control system
Claims 11-15 is a subcombination of a heating and cooling system
note: if Invention 1 is elected, then one of the subcombinations (a, b) must also be elected for examination
Claims 16-24, drawn to a method for combustion hydrocarbon, classified in F23G7/06
Claim 25, drawn to a method for treating exhaust, classified in F23G7/06

The inventions are independent or distinct, each from the other because:
Invention 1 and Inventions (2, 3) are related as apparatus and process.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the apparatus as claimed can be used to practice another and materially different process.  For instance, O’Grady (US 20190119588 A1) discloses a furnace retort configured (i.e., capable) to: exclude ambient air (para. 135); and receive a carrier gas (e.g., nitrogen; para. 135); and a reactor that is configured (i.e., capable) to: receive from the retort the carrier gas and hydrocarbon pyrolyzed in the retort (para. 141); and combust (para. 150), at a temperature no greater than 750 0C, the hydrocarbon (Examiner is taking Official Notice that hydrocarbons, e.g., methane, can combust at temperatures no greater than 750 deg.C).
Inventions 2 and 3 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed are not capable of use together and have a materially different mode of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

If Invention I is elected, then Applicant must elect one of the subcombinations for examination (note: claims 1-5 would be automatically examined if Invention I is elected). 

Subcombinations 1a and 1b are related as subcombinations disclosed as usable together in a single combination (claim 1).  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Subcombination 1a has separate utility.  Subcombination 1a is a generic processor that can receive a sensor reading(s), perform an analysis of the reading, and transmit signals for adjusting one or more parameters. A standard programmable computer/microprocessor can be used for this operation.  A computer/microprocessor can control the operation of any furnace, boiler, or reactor.  It can also be used to control any combustion, pyrolysis, or gasification process. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a unique prior art search strategy is required for each invention/subcombination (e.g., unique search terms).  A prior art search for one invention/subcombination would not encompass a prior art search for the other inventions/subcombinations.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/            Primary Examiner, Art Unit 3762